Title: Thomas T. Hewson to Thomas Jefferson, 20 October 1809
From: Hewson, Thomas T.
To: Jefferson, Thomas


          Sir,  Philada Oct 20th 1809.
          The American Philosophical Society having received thro’ you communications from Mr Warden, Mr Lambert & Mr Treat, I am directed by the Society to express their thanks for your assistance in advancing the design of their institution, and to request that you will have the goodness to take upon yourself the trouble to transmit the enclosed to those gentlemen respectively.
          I have the honour to be, Your obedient Servant,Thos T Hewson secretary of the A.P.S.
        